Powell, J.
1. As to the point that the city court of Atlanta was without jurisdiction: petitioner claimed over $100; and, primarily, this made a case within the jurisdiction of the court. It is true that under the act of December 11, 1894 (Acts 1894, p. 209), the jurisdiction of the city,court of Atlanta is limited, as to this class of cases, to actions where the principal sum claimed exceeds $100, and the defendant is allowed to file a special plea setting up that because of credits which should have been entered, this principal sum due from the plaintiff to the defendant is less than $100, thereby ousting the court of jurisdiction, if the plea is sustained. See Acts 1894, p. 209. In this case no such plea was filed. The court, therefore, had jurisdiction to determine the *551amount due from the defendant to the plaintiff, even though on the final ascertainment of the facts it might have developed that the sum actually due was less than $100.
2. There was some evidence to support the verdict, and no material error of law appears. Judgment affirmed.